Citation Nr: 1044332	
Decision Date: 11/24/10    Archive Date: 12/01/10

DOCKET NO.  06-17 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD) and 
major depressive disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from September 1986 to March 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
Jurisdiction over the case was subsequently transferred to the 
Oakland, California RO.

The Veteran testified at a Board hearing in October 2009.  A 
transcript of that proceeding is associated with the claims 
folder.

The Board remanded the claim in December 2009 for additional 
development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Upon a review of the record, the Board finds that another remand 
is necessary in this case, for the reasons discussed below.

At a May 2010 VA examination, the examiner noted that the Veteran 
had been receiving treatment at the Sacramento VA Medical Center 
up until October 2009.  A review of the claims folder reveals 
that VA treatment records from this facility have not been 
associated with the claims folder.  Accordingly, all records from 
the Sacramento VA Medical Center should be associated with the 
Veteran's claims file.  In this regard, the Board notes that 
records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered to be constructively in 
the possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).   VA must obtain these 
outstanding records.  See 38 U.S.C.A. § 5103A(b-c); 38 C.F.R. § 
3.159(c).

Furthermore, the Board finds that an additional VA opinion is 
warranted.  The Veteran's service treatment records show that he 
had problems with compulsive gambling and marital issues.  They 
further reflect that in October 1996 he attempted suicide by 
ingesting a large amount of cleaning solution such as Clorox.  In 
April 2006, a VA medical examiner determined that the Veteran had 
depression which was associated predominately with chronic 
dysphoric mood associated with borderline personality disorder.  
The examiner further stated that while borderline personality 
disorder was less likely as not caused by or the result of injury 
or disease which occurred while on active duty, it was reasonable 
to speculate that potential dysphoria associated with borderline 
personality disorder was most likely significantly exacerbated by 
events while on active duty.  In its December 2009 remand, the 
Board determined that the opinion was speculative and that 
further VA psychiatric examination was warranted.  Specifically, 
a VA examiner was asked to determine whether an acquired 
psychiatric disorder preexisted service.  If an acquired 
psychiatric disorder was not found to have preexisted service, 
the VA examiner was requested to determine whether any acquired 
psychiatric disorder found was first manifested during active 
duty service or is otherwise casually related to such service.
 
The May 2010 VA examination report reflects diagnoses of PTSD and 
major depressive disorder.  The examiner believed that a 
psychiatric disorder did not preexist the Veteran's service, but 
concluded that the PTSD was due to being raped in the military 
(based on an unverified stressor) and that the PTSD and 
depression were directly related to each other.  The examiner, 
however, did not render an opinion on the etiology of the 
Veteran's diagnosed major depressive disorder, including whether 
the major depressive disorder is related to a period of active 
duty.  When the medical evidence is not adequate, the VA must 
supplement the record by seeking an advisory opinion or ordering 
another examination.  See Littke v. Derwinski, 1 Vet. App. 90 
(1991).  As such, further VA opinion is warranted.  



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all records of 
evaluation and/or treatment for the Veteran 
from the Sacramento VA Medical Center.  The 
RO must follow the procedures set forth in 38 
C.F.R. § 3.159(c) with respect to requesting 
records from Federal facilities.  All 
records/responses received should be 
associated with the claims file.

2.  When the above has been accomplished, the 
RO should refer the Veteran's claims file, to 
include a copy of this REMAND, to the 
examiner who conducted the May 2010 VA 
examination for review.  (If that examiner is 
no longer available to respond, then another 
comparably qualified examiner may do so in 
her place.)  Re-examination is not required.  
Based on a review of the claims folder and 
pertinent evidence obtained, the examiner 
must answer the following:

The examiner is requested to provide an 
opinion as to the diagnosis of any 
psychiatric disorder (other than PTSD) found 
to be present, i.e., major depressive 
disorder, etc.

The examiner should provide an opinion as to 
whether it is at least as likely as not (50 
percent or greater probability) that any 
current psychiatric disorder (other than 
PTSD) had its clinical onset during active 
service or is related to any in-service 
disease, event, or injury.

Moreover, regarding the PTSD issue, the 
examiner should comment as to whether the 
behavior problems such as gambling addiction 
demonstrated in the record in 1996, and the 
attempted suicide that same year, are 
consistent with the Veteran's report of an 
in-service sexual assault in 1987, or whether 
noticeable behavior changes would likely have 
occurred more proximate to the date of the 
claimed assault.  

The examiner should provide a comprehensive 
report including complete rationales for all 
conclusions reached.

3.  Review the medical examination report to 
ensure that it is in complete compliance with 
the directives of this remand.  If it is 
deficient in any manner, the RO must 
implement corrective procedures at once.

4.  Thereafter, readjudicate the issue on 
appeal.  If the benefit is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement of 
the case and afforded an opportunity to 
respond before the file is returned to the 
Board for further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


